Title: From George Washington to William Jackson, 25 August 1795
From: Washington, George
To: Jackson, William


          
            Dear Sir
            Philadelphia 25th Augt 1795
          
          I have been favored with your letter of yesterday, and thank you sincerely for the obliging offer therein contained. My stay here will be short; and the weight of business is pretty well got through. I am not less sensible, however, of your kindness on that account.
          To the close attention I have paid to it, since my arrival, you must attribute my seclusion from company; except at the hours appropriated for that purpose. This cause also, has, in a manner, prevented my crossin the threshold of my own door, except at times when I have found it convenient to go to one or other of the public Offices since I came to the city. With esteem & regard I am—Dear Sir Your obliged
          
            Go: Washington
          
        